Title: To James Madison from George William Erving, 21 January 1807
From: Erving, George William
To: Madison, James



Dear Sir
Madrid Jany. 21. 1807

I had yesterday the high satisfaction of receiving your Official letter of Decr. 2. covering two copies of the Presidents Message.
I have written to you lately several letters, publick & private, some of which will reach you before this, & others which are too bulky to go by the post wait a private opportunity which I expect to have in a few days for Cadiz.  Since my last there is nothing entirely new in publick affairs.
In my unofficial letter of Decr. 16, I mentioned the proposal made to this government by the Emperor of France respecting 25,000 Prussians, & the acceptance by Spain of 10,000, some circumstances as to the increasing influence of the Prince of Peace here, & in another letter, the conversation which took place between the Emperor & Genl. Pardo at Berlin.
With respect to the 1st. point it is now said (I know not upon what authority) that the whole 25,000 Prussians are to be sent here, with the Option however of becoming cultivators, or of continuing to be Soldiers.  I learn from very good authority another circumstance not Easily to be understood, viz that by a late arrangement 25,000 Spanish troops are to pass into France: this surely can have no object but that of weakening Spain, & must tend to encrease the distrust which obviously Exists, as to the friendly professions made by the new embassador.
On the 13t. Inst. the Prince Received the dignity of High Admiral of Castile, & of the Indies with all the other authorities & dignities particularly set forth in the Royal Cedula of which a copy is enclosed, & which is more than was Expected or has ever been conferred on any former Admiral.
"Glamis thou art, & Cawdor, & shalt be
What thou art promised."
You will perceive that under the civil & military authority in Marine affairs & the title of Protector of Commerce granted by the Cedula, are introduced a variety of phrases & sweeping words carrying with them very Extensive powers.  The whole seems to be calculated as it were to prevent the defining the line where his power ends & that of the sovereign begins.  Indeed nobody doubts but that to all important purposes, his Serene Highness is now in the place of the King.  A formal Communication of the Cedula has been made by Mr. Cevallos to all the foreign Agents.  The Prince is daily attended whilst at the Royal Residence by all the Ministers of State, & dispatches business with them.  It is said that in future the King will dispatch with him Exclusively, & not as heretofore with the Ministers: the change however has not yet gone to that Extent.  This elevation of the Prince will of course render it impossible for him to pay the visit to Paris contemplated in the conversation between the Emperor & Genl. Pardo before referred to; otherwise, as it respects foreign powers in their intercourse with this government, it must be considered to be advantageous: His government is no longer that of mere favoritism, he has become as it were a part of the Executive power & is held by his situation to a certain degree of Responsibility: heretofore, as he had no ministerial charge, tho he influenced Every thing, he woud not appear to act but when he thought proper, that is where he might derive credit from an open interference: thus tho he took no responsibility upon himself, the ministers were not allowed to act on their own: He prevented the Success of every application which did not concur with his own views, or which had not previously secured his Special favor, & yet he woud deny having interfered in such cases.  But he is now also raised much above the necessity of depending upon little intrigues, narrow views, or of Employing indirect Agencies.
Happening to have previously appointed to see Mr. Cevallos at Aranjuez on the 17 Inst., on the subject of the late proceedings at Algesiras, I took that opportunity of calling upon the Prince to felicitate him on his new dignity; this is Expected of Every body.  He received me in his usual manner, but observed that he had not seen me for a very long time.  I told him that I had not had any thing particularly necessary to communicate with him upon, & that I knew visits of ceremony were not necessary to convince him of my respect for him! that I coud not however but profit of the present occasion to felicitate him on the new dignities which the King had been pleased to confer on him.  He seemed much pleased, (for he has a very musical Ear) & went on to talk of the news from England.  He said that as it appeared, we shoud be an ally of Spain against that power.  I answered that the accounts from thence were extremely contradictory, I had not received any direct intelligence or any upon which I coud rely, & therefore did not know what to expect; but upon the whole thought it very improbable that the English woud risque a war with the United States.  He did not as usual make our differences a subject of Conversation nor did I mention them.  I afterwards saw Mr. Cevallos, & again on the next day had a conversation of two hours with him principally upon the subject of my late notes (relating to the iniquitous proceedings at Algesiras) & upon the question much discussed in our Correspondence, whether or not discussions of this character shoud be referred to the Council of War.  Mr. Cevallos did not fail to bring upon the carpet the old questions about Casa Calvo & Yrujo.  Nothing new however was said on Either Side, & the detail of the conversation woud only serve to fatigue you. I was surprised that he was perfectly silent about Miranda.  He gave me an opportunity of asking him whether the rumour which had prevailed in the U. States respecting new powers sent to Yrujo was or was not true, & I added that I had not beleived it possible that the king after all that had passed, coud have contemplated any such appointment.  He declared that no new powers of any kind had been sent that Yrujo remained only upon his old footing.  I introduced the subject of the late affair on the Sabine river, & intimating that it might be unfortunate if the commandant there had acted upon any instructions from the government, seemed to ask whether or not he had such authority.  He was rather reluctant at answering appearing to be desirous first of catching at the motive which led to the question, & afterwards seeming to conclude that I was instructed by you upon the subject, he answered with a great deal of Empressement that the commandant had no authority from the government, that it was wholly his own act, & he reiterated this assurance in a way marking a considerable deal of apprehension: he added, in rather an inflated manner that the government some time past on the Expectation of an attack from us, had directed the force to be augmented so as to secure their frontier from any possibility of danger & that consequently they had now an army in that quarter of 10,000 men! but that they had not certainly given any orders to advance &c.  However it seemed that the affair was now accommodated by convention between the two commanders: You will find by the inclosed Madrid Gazette that this arrangemt has been published as news from Philadelphia.
Fetes were given at Aranjuez to the Admiral by the Guards du Corps to which he formerly belonged.  In his Box at the play he was accompanied by four Ministers of State, & by the Major domo of the Queen.  A Congratulatory address & a panegyric of the very strongest quality was there administered to him, which, & the applauses  accompanying it he received with Considerable grace.
On the 18th. he came to Madrid & shoud have been Recd. in the manner of the King by the whole garrison under arms.  This however he dispensed with & was content that the officers only shoud go out to meet him.  After his arrival he had a levée which was as I am told (for I did not return till the 19th.) attended by an immense Crowd, including all the foreign Ministers (not Excepting France) & a very great portion of the grandees.
This day I have seen another Royal Cedula dated the 18 by which the King has further conferred on the admiral the office of "Deacon" (President) of the Council of State.  The Prince has now quitted the Key of Chamberlain (which he has hitherto worn) as being beneath the dignity of his new character.  By the last Cedula he is expressly declared next in rank to the infantas of Spain.
Nothing else occurs worth the communication.  You may possibly think the foregoing not so.  Dear Sir with sincere Respect & Esteem your very obliged & obt. St.

George W Erving

